

PEREGRINE PHARMACEUTICALS, INC.
2005 STOCK INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT


NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) dated as of __________,
between PEREGRINE PHARMACEUTICALS, INC., a Delaware corporation (collectively
with its direct and indirect subsidiaries, the “Company”), and ________, an
employee of the Company (“Optionee” or “Participant”).


The Compensation Committee of the Board of Directors of the Company (the
“Committee”) has determined that the objectives of the Peregrine
Pharmaceuticals, Inc. 2005 Stock Incentive Plan (the “Plan”) will be furthered
by granting to Optionee options pursuant to the Plan. Any capitalized terms not
otherwise defined in this Agreement shall have the meaning ascribed to them in
the Plan.


In consideration of the foregoing and of the mutual undertakings set forth in
this Agreement, the Company and Optionee agree as follows:


1 .
Grant of Option.  



(a) The Company hereby grants to Optionee options (the “Options”) to purchase
_______ Shares of Common Stock of the Company (the “Shares”) at a purchase price
of ___ per Share. The Options shall not qualify as incentive stock options as
described under Section 422 of the Internal Revenue Code.


(b) For purposes of this Agreement, the term “Cause” means the Participant’s (i)
embezzlement, fraud or any conduct related to the performance of the
Participant’s duties for the Company that constitutes a crime, (ii) unauthorized
disclosure of confidential information or breach of any confidentiality or
non-disclosure agreement with the Company or any of its Subsidiaries, (iii)
willful and habitual breach of duties, after notice to the Participant affording
the Participant a reasonable opportunity to cure, or (iv) breach or violation of
any statutory or common law duty of loyalty to the Company or the Company’s
Affiliates.
 
2. Exercisability. Subject to the further terms of this Agreement, the Options
shall vest and become exercisable in accordance with Schedule 1 hereto. Unless
earlier terminated pursuant to the provisions of the Plan or paragraph 5 of this
Agreement, the unexercised portion of the Options shall expire and cease to be
exercisable at 5:00 pm PST ten (10) years from the date of this Agreement. This
Agreement shall not confer upon Optionee any right with respect to continuation
of her/his employment or consulting relationship with the Company, nor shall it
interfere with or affect in any manner the right or power of the Company, or a
parent or subsidiary of the Company, to terminate any agreement with Optionee in
accordance with the terms thereof.


3. Method of Exercise. The Options or any part of them may be exercised only by
the giving of written notice to the Company in substantially the form annexed
hereto as Schedule 2 hereto, or on such other form and in such other manner as
the Committee shall prescribe from time to time. Such written notice must be
accompanied by payment of the full purchase price for the number of Shares with
respect to which the Options are being exercised. Such payment may be made by
one or a combination of the following methods: (i) by a check acceptable to the
Company; or (ii) by such other method as the Committee may authorize including,
in the discretion of the Committee, the recourse promissory note of the
Optionee. The date of exercise of the Options shall be the date on which written
notice of exercise is hand delivered to the Company and payment of the full
purchase price for the number of Shares with respect to which the Options are
being exercised, during normal business hours, at its address as provided in
Section 7 of this Agreement, or, if mailed, the date on which it is postmarked,
provided such notice is actually received.


1

--------------------------------------------------------------------------------


4. Optionee's Representations. As a condition to the exercise of an Option, the
Company may require Optionee to make any representation and warranty to the
Company as may be required by any applicable law or regulation.


5. Termination of Employment; Death. Upon termination of Optionee’s employment
with or status as a consultant to, the Company for any reason, the Options will
immediately terminate and expire, except as provided in paragraphs (a) or (b) of
this Section 5.


(a) If Optionee resigns as an employee of, or consultant to, the Company with
the Company's prior written consent, or if the Company terminates Optionee's
employment by the Company without Cause (as defined herein), the Option will be
exercisable but only to the extent it was exercisable at the time of such
termination or resignation and only until the earlier of the expiration date of
the Option, determined pursuant to Section 2 of this Agreement, or the
expiration of three (3) months following such termination or resignation.


(b) If Optionee dies or becomes Permanently Disabled while employed by, or
rendering services as a consultant to, the Company or after Optionee's
employment or status as a consultant to the Company terminates but during
a period in which the Option is exercisable pursuant to paragraph (a) of this
Section 5, the Option will be exercisable but only to the extent it was
exercisable at the time of death and only until the earlier of the expiration
date of the Option, determined pursuant to Section 2 of this Agreement, or the
expiration of twelve (12) months following the date of Optionee's death.


6. Plan Provisions to Prevail. This Agreement is subject to all of the terms and
provisions of the Plan. Without limiting the generality of the foregoing, by
entering into this Agreement Optionee agrees that no member of the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or any award thereunder or this Agreement. In the event that there
is any inconsistency between the provisions of this Agreement and of the Plan,
the provisions of the Plan shall govern.


7. Notices. Any notice to be given to the Company hereunder shall be in writing
and shall be addressed to Paul J. Lytle, Corporate Secretary, or at such other
address as the Company may hereafter designate to Optionee by notice as provided
in this Section 7. Any notice to be given to Optionee hereunder shall be
addressed to Optionee at the address set forth beneath her/his signature hereto,
or at such other address as Optionee may hereafter designate to the Company by
notice as provided herein. A notice shall be deemed to have been duly given when
personally delivered or mailed by registered or certified mail to the party
entitled to receive it.


8. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and the successors and assigns of the Company and
to the extent consistent with Section 5 of this Agreement and with the Plan, the
heirs and personal representatives of Optionee.


2

--------------------------------------------------------------------------------


9. Governing Law. This Agreement shall be interpreted, construed and
administered in accordance with the laws of the State of California as they
apply to contracts made, delivered and performed in the State of California. Any
dispute arising hereunder shall be resolved by binding arbitration before the
American Arbitration Association under its Commercial Arbitration Rules, before
a single arbitrator in Orange County, California. The parties will mutually
determine the arbitrator from a list of arbitrators obtained from the American
Arbitration Association office located in Orange County, California. If the
parties are unable to agree on the arbitrator, the arbitrator will be selected
by the American Arbitration Association with a preference for selecting a
retired federal district judge or state superior court judge as the arbitrator.


10. Withholding. Upon exercise, the Optionee hereby agrees to promptly provide
the necessary tax withholding, if applicable, in the Committee’s view, pursuant
to Section 15 of the Plan.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.


PEREGRINE PHARMACEUTICALS, INC.
 


By:________________________________
 


OPTIONEE:
 
__________________________________
Signature


Name:____________________________


Social Security Number:
 
_________________________________


3

--------------------------------------------------------------------------------


SCHEDULE 1 TO NON-QUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO PEREGRINE PHARMACEUTICALS, INC.
2005 STOCK INCENTIVE PLAN


(This Schedule 1 shall be incorporated by reference and become a part of the
Option Agreement between the Company and the Optionee.)


I. NON-QUALIFIED STOCK OPTIONS: Non-qualified stock options generally give rise
to ordinary compensation income for the Optionee when the option is exercised.
The Company may require the Optionee to make arrangements for the payment of
withholding taxes by the Company if the Optionee is an employee of the Company
at the time of the exercise of the Non-qualified stock option.


Date of Grant:      


Earliest Exercise Date:    


Exercise Price:     


Number of Shares:     


Vesting Schedule: 
 
Vesting Date
Options Vested
               

Expiration Date:     


Governing Law; Resolution of Disputes. This Agreement has been made, executed
and delivered in, and the interpretation, performance and enforcement hereof
shall be governed by and construed under the laws of the State of California.
Any dispute arising hereunder shall be resolved by binding arbitration before
the American Arbitration Association under its Commercial Arbitration Rules,
before a single arbitrator in Orange County, California. The parties will
mutually determine the arbitrator from a list of arbitrators obtained from the
American Arbitration Association office located in Orange County, California. If
the parties are unable to agree on the arbitrator, the arbitrator will be
selected by the American Arbitration Association with a preference for selecting
a retired federal district judge or state superior court judge as the
arbitrator.


I have read the Peregrine Pharmaceuticals, Inc. 2005 Stock Incentive Plan, the
terms of which are incorporated herein. As Optionee, I hereby acknowledge that
as of the date of the Options referenced above, it sets forth the entire
understanding between the undersigned Optionee and the Company and its
Affiliates regarding the Options and supersedes all prior oral and written
agreements on that subject with the exception of (i) the options and any other
stock awards previously granted and delivered to the undersigned under stock
award plans of the Company, and (ii) the following agreements only:


4

--------------------------------------------------------------------------------


NONE _______
(Initial)


OTHER _______________________________________________________________________
         
IN WITNESS WHEREOF, this Non-Qualified Stock Option Agreement pursuant to the
Peregrine Pharmaceuticals, Inc. 2005 Stock Incentive Plan has been delivered by
the parties hereto.
 



Date: ______________
“Optionee”

 
_________________________________

Name ________________________________      


Address ______________________________
______________________________________
_________________________________
 
Social Security Number ___________________


The Company hereby agrees to
all the terms of the Agreement.


Peregrine Pharmaceuticals, Inc.




By:_____________________________________   
Name: Paul J. Lytle
Title: Chief Financial Officer


5

--------------------------------------------------------------------------------


 
SCHEDULE 2


PEREGRINE PHARMACEUTICALS, INC.
EXERCISE NOTICE


Peregrine Pharmaceuticals, Inc.
14272 Franklin Avenue
Tustin, CA 92780
 


1.
Exercise of Option.



Effective as of today,_________________ , __________________ the undersigned
(“Optionee”) hereby elects to exercise Optionee's Options to purchase _______
shares of Common Stock (the “Shares”) of Peregrine Pharmaceuticals, Inc. (the
“Company”) under and pursuant to the Non-Qualified Stock Option Agreement dated
as of _________________ (the “Option Agreement”) between the Company and
Optionee pursuant to the Option Agreement.


2.
Rights as Shareholder



(i) Until the certificate evidencing the Shares is issued (as evidenced by the
appropriate entry on the stock ownership register of the Company or of a duly
authorized transfer agent of the Company), no right to receive distributions or
any other rights as a shareholder shall exist with respect to the Shares,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such certificate promptly upon exercise of the Option.


(ii) Upon issuance of the certificate, Optionee shall enjoy rights as a
shareholder of Common Stock until such time as Optionee disposes of the Shares
or the Company.


3.
Governing Law; Severability. This Notice shall be governed by and construed in
accordance with the laws of the State of California excluding that body of law
pertaining to conflicts of law. Should any provision of this Notice be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable. Any
dispute arising hereunder shall be resolved by binding arbitration before the
American Arbitration Association under its Commercial Arbitration Rules, before
a single arbitrator in Orange County. The parties will mutually determine the
arbitrator from a list of arbitrators obtained from the American Arbitration
Association office located in Orange County. If the parties are unable to agree
on the arbitrator, the arbitrator will be selected by the American Arbitration
Association with a preference for selecting a retired federal district judge or
state superior court judge as the arbitrator.



4.
Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.



6

--------------------------------------------------------------------------------


5.
Further Instruments. The parties agree to execute such further instruments and
to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Notice.



6.
Delivery of Payment. Optionee herewith delivers to the Company the full purchase
price for the Shares as set forth in paragraph 1 of the Option Agreement.



7.
Entire Agreement. The Option Agreement is incorporated herein by reference. This
Notice, the Option Agreement and the Plan constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Optionee with respect to the subject matter hereof. In the event
of a conflict or discrepancy between the terms of this Agreement and the
Peregrine Pharmaceuticals, Inc. 2003 Stock Incentive Plan (the “Plan”), the
terms of the Plan shall control.



8.
Representatives of Optionee. Optionee acknowledges that Optionee has received,
read and understood the Option Agreement and this Notice and agrees to abide by
and be bound by the terms and conditions of the Option Agreement and this
Notice.

 



Submitted by:
Accepted by:

 

OPTIONEE:
PEREGRINE PHARMACEUTICALS, INC.




By:__________________________________
By:__________________________________

Name:________________________________
Address:______________________________
_____________________________________


 
7